Citation Nr: 0022817	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester,
New Hampshire


THE ISSUE

Entitlement to an increased rating for rhinitis with 
sinusitis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1951 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that denied an 
increased evaluation for allergic rhinitis with a sinus 
condition (rated noncompensable under diagnostic code 6501).  
The veteran submitted a notice of disagreement in December 
1997, and the RO issued a statement of the case in February 
1998.  The veteran submitted a substantive appeal in February 
1998.  In October 1999, the Board remanded the case to the RO 
for further development.


FINDING OF FACT

The veteran's rhinitis with sinusitis is manifested primarily 
by postnasal drip, coughing, periodic frontal pain, and 
congestion; neither three or more non-incapacitating episodes 
yearly, with headaches, pain, and purulent discharge or 
crusting are shown, nor are incapacitating episodes 
demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for rhinitis with 
sinusitis are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Code 6510 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1951 to July 1982.

Service medical records show that the veteran was treated for 
allergic rhinitis and sinus problems on various occasions in 
service.

The veteran underwent a VA examination in December 1982.  He 
was diagnosed with allergic rhinitis to include a sinus 
condition.

A December 1982 RO rating decision granted service connection 
for allergic rhinitis to include a sinus condition, and 
assigned a noncompensable evaluation under diagnostic code 
6501, effective from August 1982.

Non-VA medical records show that the veteran was treated at 
various times for allergic rhinitis and/or sinusitis in 1992 
and in 1993.  A CT (computed tomography) image of the 
veteran's paranasal sinuses in 1995 revealed very mild 
sinusitis involving the maxillary, ethmoid, and frontal 
sinuses bilaterally.

At a July 1997 VA examination for an unrelated medical 
condition, the veteran reported a past medical history of 
sinus and upper respiratory tract infections, and reported 
receiving Social Security benefits on the basis of medical 
disability.

The veteran underwent a VA examination in August 1997.  The 
veteran reported having intermittent sinus infections and 
congestion during military service, which were treated with 
antibiotics.  The veteran reported an increased frequency of 
sinus problems since retirement, which necessitate treatment 
with antibiotics.  The veteran also reported that he had not 
seen a physician for sinus problems for quite some time.  The 
veteran reported that he has constant postnasal drip that 
necessitates coughing and the clearing of his throat.  He 
also reported periodic frontal pain and a feeling of 
congestion, and that his senses of smell and taste were 
diminished.  He reported treating the condition with aspirin 
and decongestant.  He reported that, in 1984 or 1985, he had 
a surgical repair of a deviated septum and reported some 
difficulty breathing through his nose.

Upon examination, the veteran was able to breathe through the 
nose without difficulty.  Internal examination revealed 
grossly no septal swelling or edema.  Grossly on examination, 
no pathology could be seen through the nares.  Both the 
maxillary and frontal sinuses transilluminated.  Palpation of 
the maxillary and frontal sinuses yielded some tenderness 
bilaterally of the frontal sinuses.  The assessment was 
chronic sinusitis.  The examiner noted that, by history, the 
veteran was having persistent nasal drainage, which was 
consistent with a chronic sinusitis.

Records received in December 1999 from the Social Security 
Administration do not reflect that an award of Social 
Security benefits on the basis of medical disability was due 
to allergic rhinitis or sinusitis.  Supporting medical 
records show occasional treatment for sinusitis in 1993 and 
1994, but no incapacitating episodes, and less than 3 non-
incapacitating episodes per year.

B.  Legal Analysis

The veteran's claim for evaluation of rhinitis with sinusitis 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The evidence reveals that the veteran has problems with 
rhinitis and various sinuses.  Diagnostic Code 6522 (allergic 
or vasomotor rhinitis) requires at least 50 percent nasal 
obstruction for a compensable rating.  There is no evidence 
of obstruction in this case.  Under the circumstances, the 
Board will evaluate the claim for a higher evaluation for 
sinusitis under the General Rating Formula for Sinusitis 
(Codes 6510 through 6514).

A noncompensable evaluation is warranted for chronic 
sinusitis with only x-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating requires osteomyelitis following radical 
surgery or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
"incapacitating episode" is one which requires bed rest, 
and treatment by a physician  38 C.F.R. § 4.97, Codes 6510-
6514 (1999).

Statements of the veteran in the claims folder are to the 
effect that the frequency of his sinus problems has increased 
in recent years.  His statements, however, have not been 
corroborated by current, objective medical evidence of 
record.  There is no evidence that the veteran underwent 
prolonged (lasting four to six weeks) antibiotic treatment 
for his sinus problems, nor evidence that any episode of 
sinusitis was incapacitating, that is, requiring bed rest and 
treatment by a physician.  Nor is there evidence that 
indicates a history of 3 to 6 non-incapacitating episodes 
yearly with headaches, pain, and purulent discharge or 
crusting.

After consideration of all the evidence, the Board finds that 
the veteran's rhinitis with sinusitis is manifested primarily 
by postnasal drip, coughing, periodic frontal pain, and 
congestion.  In light of such evidence, the Board finds that 
the veteran's rhinitis with sinusitis does not meet or more 
nearly approximate the criteria for a 10 percent rating under 
Codes 6510-6514.  Nor is there evidence in the record that 
the veteran's rhinitis with sinusitis presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Accordingly, 
a compensable rating is not warranted.  See 38 C.F.R. § 4.7.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

During the course of adjudicating the claim, the veteran was 
given additional time to obtain and submit pertinent, up-to-
date medical records.  He was unable to do so.  Should 
evidence be obtained showing that his disability meets or 
more nearly approximates the criteria for a higher rating, 
the veteran is free to reopen his claim, subject to 
regulations applicable to effective dates.


ORDER

A compensable rating for rhinitis with sinusitis is denied.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

